AMENDMENT TO AMENDED AND RESTATED CUSTODY AGREEMENT This Amendment is made as of January 15, 2010 to the Amended and Restated Custody Agreement between Old Mutual Funds I and The Bank of New York Mellon dated September 25, 2007 (the “Agreement”). WHEREAS, the parties to the Agreement wish to amend the Agreement. NOW THEREFORE, BE IT RESOLVED, that the Agreement is hereby amended as follows: 1. Schedule II of the Agreement is hereby replaced in its entirety with the attached Schedule II. IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the undersigned as of the day and year first written above. The Bank of New York Mellon Old Mutual Funds I By: /s/ Joseph F. Keenan By: /s/ Robert T. Kelly Name: Joseph F. Keenan Name: Robert T. Kelly Title: Managing Director Title: Treasurer SCHEDULE II TO THE AMENDED AND RESTATED CUSTODY AGREEMENT BETWEEN OLD MUTUAL FUNDS I AND THE BANK OF NEW YORK MELLON DATED SEPTEMBER 25, 2007 AS AMENDED JANUARY 15, 2010 Series FUND TAX IDENTIFICATION NUMBER Old Mutual Analytic Fund 23-2963469 Old Mutual Asset Allocation Balanced Portfolio 20-1250687 Old Mutual Asset Allocation Conservative Portfolio 20-1250611 Old Mutual Asset Allocation Growth Portfolio 20-1250766 Old Mutual Asset Allocation Moderate Growth Portfolio 20-1250736 Old Mutual Copper Rock Emerging Growth Fund 20-2908053 Old Mutual International Equity Fund 20-3743037
